Citation Nr: 0203706	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  97-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to the initial assignment of a rating in 
excess of 20 percent for a lumbar strain with arthritis and 
disc bulging of the lumbar spine.  

2.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for a thoracic strain with arthritis and 
disc bulging of the thoracic spine.  

3.  Entitlement to an effective for the grant of service 
connection for thoracic and lumbar spine disabilities, prior 
to August 6, 1996.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from May 1984 to March 1988

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
and assigned a 10 percent rating for residuals of a 
thoracolumbar strain, effective from August 6, 1996.  The 
veteran appealed for the assignment of a higher rating and an 
earlier effective date for the grant of service connection.

The RO issued the veteran a statement of the case in January 
1997.  The issue was erroneously listed as service connection 
for thoracolumbar strain.  However, the RO correctly 
considered the claims for the initial assignment of a higher 
rating and an earlier effective date for the grant of service 
connection and the law and regulations pertaining to these 
issues. 

In his January 1997 substantive appeal the veteran 
specifically stated he was seeking an increased rating to 30 
percent for his back disability, effective from March 1988. 

In June 1999 the Board remanded the veteran's claim for an 
increased rating for residuals of thoracolumbar strain.  The 
RO was ordered to clarify if the veteran's service-connected 
back disability included additional pathology of the thoracic 
and lumbar spine.  A January 2000 rating decision clarified 
that the veteran's service connected back disability included 
arthritis of the thoracic and lumbar spine.  

The RO readjudicated the issue of entitlement to the 
assignment of a rating in excess of 10 percent for residuals 
of thoracic and lumbar strain with degenerative changes in 
May 2001.  The RO determined that the veteran's thoracic and 
lumbar spine disabilities warranted separate ratings as 
follows: 20 percent for lumbar strain with arthritis and disc 
bulging, and 10 percent for thoracic strain with arthritis 
and disc bulging. 

While the veteran initially indicated he was seeking a 30 
percent rating for his thoracolumbar disability, his attorney 
subsequently indicated that the veteran was seeking the 
assignment of higher ratings.  Thus, the appeal for the 
assignment of higher ratings for his thoracic and lumbar 
spine disabilities remain in appellate status.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The other issue that 
remains on appeal is an effective date for the grant of 
service connection for these disabilities, prior to August 6, 
1996.

The veteran has repeatedly written to the RO indicating he 
wanted to apply for dental treatment.  The RO should write 
the veteran a letter and explain to him how to apply for 
dental treatment through an appropriate VA medical facility.  


REMAND

In an April 2001 letter, the veteran's attorney requested 
that a hearing before an Indianapolis VARO Decision Review 
Officer be scheduled for the veteran "if a favorable 
decision was not issued."  Subsequent to that letter the RO 
in May 2001 granted the assignment of separate 20 and 10 
percent ratings for the veteran's lumbar and thoracic spine 
disabilities, respectively.  While the veteran initially 
indicated that he was seeking a 30 percent rating for his 
back disability, his attorney stated in an October 2000 
letter that the veteran was seeking a 100 percent compensable 
rating (it is unclear whether this related to the veteran's 
currently service-connected thoracic and lumbar disabilities, 
his combined service connected disabilities or the separate 
issue of service connection for cervical spine disability.)  
When the RO issued the supplemental statement of the case in 
May 2001 the RO specifically stated, " If the veteran is 
satisfied with the decision and would like to withdraw the 
appeal at this time, he may let us know within 60 days."  
Neither the veteran nor his attorney indicated satisfaction 
with the rating for the veteran's service-connected thoracic 
and lumbar spine disabilities.  Based on the above the Board 
has concluded that the claims for the assignment of higher 
ratings and the request for a hearing at the RO before a 
hearing officer have not been withdrawn.  The veteran's claim 
must therefore be remanded to the RO in order to afford the 
veteran an RO hearing.  

The Board further notes that, during the pendency of the 
veteran's appeal but after the case was remanded by the 
Board, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO should determine if 
the veteran received any  additional relevant medical 
treatment since its last request and whether more current 
medical examinations are warranted.  The RO should also 
consider that, under Fenderson v. West, 12 Vet. App. 119 
(1999), at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a personal hearing to be held at 
before a Hearing Officer or Decision 
Review Officer at the RO. 

2.  Thereafter, the RO should determine 
if the veteran received any relevant 
medical treatment since its last request 
and whether more current medical 
examinations are warranted (e.g., if the 
veteran indicates his disabilities have 
worsened since his last examinations, 
orthopedic and neurological examinations 
would be warranted.) 

Thereafter, the RO should readjudicate the claims for the 
assignment of ratings in excess of 10 percent for residuals 
of thoracic strain with arthritis and disc bulging, and in 
excess of 20 percent for residuals of lumbar strain with 
arthritis and disc bulging; and entitlement to an effective 
date for the grant of service connection for the veteran's 
thoracic and lumbar spine disabilities, prior to August 6, 
1996.  If any benefit sought on appeal remains denied, the 
appellant and his attorney should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


